       Case 1:17-cv-04329-RA-BCM Document 54 Filed 11/04/20 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 11/4/2020


 EVRIHOLDER PRODUCTS, LLC,

                            Plaintiff,
                                                              No. 17-CV-4329 (RA)
                       v.
                                                                     ORDER
 SIMPLY LBS LTD COMPANY,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Evriholder Products, LLC, brought this action for patent infringement on June 8,

2017 against Defendants Simply LBS Ltd Company, Impulseev Ltd., Huanyu HK, Ltd. and John

Does 1-10. Dkt. 1.

       On April 24, 2019, the Court issued an Order granting default judgment in favor of Plaintiff

against Defendant Simply LBS Ltd Company on Plaintiff’s first cause of action for patent

infringement. Dkt. 43. By separate order, the Court referred the case to Magistrate Judge Moses

for an inquest as to damages. Dkt. 44. On April 21, 2020, Judge Moses issued a Report &

Recommendation (the “Report”), recommending, inter alia, that this Court grant Plaintiff’s request

for compensatory damages in the total amount of $325,153.76, in addition to prejudgment interest

on that sum at the rate of 3.75% from March 15, 2017, to the date on which judgment is entered,

and $202.87 in costs. Rpt. at 25. Judge Moses’s Order provided that, “The parties shall have

fourteen days from the service of this report and recommendation to file written objections

pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure.” Id. at

26.
         Case 1:17-cv-04329-RA-BCM Document 54 Filed 11/04/20 Page 2 of 2




         On October 6, 2020, the Court ordered Plaintiff to serve the Report on Defendant Simply

LBS Ltd Company by no later than October 16, 2020, and to file proof of such service on the

docket. Plaintiff has failed to do so. It is thus not clear from the docket whether Defendant Simply

LBS Ltd Company was ever served with a copy of the Report.

         It is hereby ORDERED that Plaintiff shall serve the Report on Defendant Simply LBS Ltd

Company by no later than November 18, 2020, and file proof of such service on the docket.

Defendant Simply LBS Ltd Company shall have until December 1 to file any written objections.

SO ORDERED.

Dated:      November 4, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                     2
